DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to the election filed 3/15/2021.
Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-10 in the reply filed on 3/15/2021 is acknowledged.
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/15/2021.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/126,820, filed on 8/8/2018.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 9, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Doda et al., US 2016/0276360 A1.
Regarding claim 1,. A three-dimensional (3D) memory device, comprising: an alternating conductor/dielectric stack disposed on a substrate ([0086] The chemistry of the anisotropic etch process employed to etch through the materials of the alternating stack (32, 42) can alternate to optimize etching of the first and second materials in the alternating stack (32, 42). The anisotropic etch can be, for example, a series of reactive ion etches. Optionally, the dielectric pad layer 12 may be used as an etch stop layer between the alternating stack (32, 42) and the substrate. The sidewalls of the memory openings 49 and the dummy memory openings 149 can be substantially vertical, or can be tapered. The patterned lithographic material stack can be subsequently removed, for example, by ashing.); and a plurality of channel structures extending vertically through the alternating conductor/dielectric stack ([0089] Referring to FIGS. 2A and 2B, a first memory stack structure 55 can be formed in each of the memory opening 49, and a second memory stack structure 155 (or a "dummy memory stack structure") can be formed in each of the dummy memory opening 149. Each memory stack structure (55, 155) can be formed, for example, by sequential deposition of a memory film (52, 54) and an optional first semiconductor channel portion 601, removal of horizontal portions of the optional first semiconductor material layer 601 and the memory film (52, 54) at the bottom of the corresponding memory opening 49 (or the corresponding dummy memory opening), and deposition of a second semiconductor material layer 602, an optional dielectric material , wherein the plurality of channel structures are arranged in a [0125] For example, a first via level dielectric layer (not shown) and various first level contact via structures (88, 78, 28) can be formed, which include drain contact via structures 88 that contact drain regions 63, source interconnect via structures 78 that contact source contact via structures 76, and well interconnect via structures 28 that contact well contact via structures 26. A first line level dielectric layer (not shown) and first level line structures (92M, 92N, 92P) can be subsequently formed. The first level line structures (92M, 92N, 92P) include memory stack interconnect line structures 92M that contact drain contact via structures 88, source line structures 92N that contacts the source interconnect via structures 78, and well bias line structures 92P that contacts the well interconnect via structures 26. The memory stack interconnect structures 92M can provide local interconnection among drain regions 63 located at vertices of a same hexagon within the hexagonal lattice as illustrated in FIGS. 11C and 11D. Figs. 2-11A).

    PNG
    media_image1.png
    721
    555
    media_image1.png
    Greyscale

Regarding claim 9.    The 3D memory device of claim 1, wherein the plurality of channel structures each comprises a semiconductor channel and a memory film ([0089] Referring to FIGS. 2A and 2B, a first memory stack structure 55 can be formed in each of the memory opening 49, and 
Regarding claim 10.    The 3D memory device of claim 1, further comprising: a plurality of through array contacts extending vertically through the alternating conductor/dielectric stack into at least part of the substrate, wherein the plurality of through array contacts provide electrical connections between the 3D memory device and a peripheral device [0004] According to another aspect of the present disclosure, a monolithic three-dimensional memory device comprising a plurality of memory stack structures arranged in a hexagonal lattice and located over a substrate is provided. The hexagonal lattice structure is defined by hexagons each having a pair of sides that are parallel to a first horizontal direction and perpendicular to a second horizontal direction. The memory stack structures are located at vertices of the hexagonal lattice. Each memory stack structure comprises vertically spaced memory elements and a vertical semiconductor channel. Source contact via structures are located at each center of a subset of the hexagons that forms a one-dimensional array that extends along the second horizontal direction, each source contact via structure being electrically 

Allowable Subject Matter
Claims 2-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
a.	Regarding claim 2, the prior art of the record does not anticipate or make obvious the 
applicant’s claim as follows: 
2.    The 3D memory device of claim 1, further comprising: a slit extending vertically through the alternating conductor/dielectric stack, wherein the slit is arranged in a zigzag pattern extending laterally in a first direction.

The bolded portion was found to be novel over the prior art and if incorporated into the independent claim the case would be allowable if so amended.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAHVOSH J NIKMANESH whose telephone number is (571)270-1805.  The examiner can normally be reached on M-F IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Seahvosh Nikmanesh/               Primary Examiner, Art Unit 2812